PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Van Der Spoel, Gert
Application No. 16/549,230
Filed: 23 Aug 2019
For: COOKIELESS E-COMMERCE PLATFORM

:
:
:	DECISION ON PETITION
:	UNDER 37 CFR § 1.181
:	
:



This is a decision on the “Petition Under 37 C.F.R. §1.181” filed November 29, 2021 under 37 CFR § 1.181 requesting one or more grounds of rejection set forth in the Examiner’s Answer mailed September 29, 2021 be designated as new grounds of rejection.

The petition is DISMISSED.


Background

On August 31, 2020, a non-final Office action was mailed rejecting, inter alia, claims 1-20 under 35 USC § 101 as directed to an abstract idea without significantly more.
On December 30, 2020, a response was filed including claim amendments and arguments against the 35 USC § 101 rejection.
On February 11, 2021, a final Office action was mailed maintaining the 35 USC § 101 rejection of claims 1-20 and responding to Petitioner’s arguments.
On May 11, 2021, an after final response was filed including arguments against the 35 USC § 101 rejection.
On May 19, 2021, an Advisory Action was mailed finding the 35 USC § 101 arguments unpersuasive.
On June 11, 2021, a Notice of Appeal was filed. 
On August 11, 2021, an Appeal Brief was filed arguing, inter alia, the 35 USC § 101 rejection of claims 1-20.
On September 29, 2021, an Examiner’s Answer was mailed responding to, inter alia
On November 29, 2021, Petitioner filed the instant petition requesting that the 35 USC § 101 rejection be designated as a new ground of rejection based on the Examiner’s Answer.


Applicable Regulations, Rules, and Statutes

MPEP § 1207.03(a)(II) states in relevant part:

II. SITUATIONS THAT ARE NOT CONSIDERED NEW GROUNDS OF REJECTION

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection.  Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).

MPEP § 1207.03(III) states in relevant part:

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail").  However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner" ); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ( "It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 


Discussion

Petitioner argues the Examiner’s Answer mailed September 29, 2021 contains a new position that changes the basic thrust of the 35 USC § 101 rejection, and therefore should be designated as including a new grounds of rejection.  Pet. 3.  Petitioner argues that in the Examiner’s Answer “the Examiner for the first time in the Answer relies on personal knowledge, common knowledge and/or Official Notice.”  Id.  Specifically, Petitioner argues that the Examiner’s analogy of computer cookies to other activities was provided for the first time in the Examiner’s Answer.  Id. 

Petitioner’s arguments are not persuasive.  As stated in MPEP § 1207.03(a)(II):

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection.  Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).

In the present case, the statutory basis was not changed, as the Examiner maintained that the claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Contrary to Petitioner’s position, the Examiner did not change any evidence relied upon in the rejection by elaborating upon the rationale presented in the final Office action. 

In the final Office action, the Examiner provided rationale of why “without the use of cookies” did not amount to amount to a practical application of the abstract idea.  Final, 3-4.  The Examiner stated that eschewing use of cookies did not amount to a practical application as, for instance, “a person performing the process mentally or with pen and paper would not use anything analogous to a web cookie.”  Id. at 4.  In the Examiner’s Answer, the Examiner responded to Petitioner’s arguments that the claimed “without the use of cookies” amounted to an improvement in technology.  Ex. Ans., 5-6.  Specifically, the Examiner responded by elaborating on the position expressed in the final Office action by analogizing with particular activities that may also be performed without cookies.  Id.  Such a response does not change the thrust of the rejection, as the underlying rejection has not changed.  See MPEP 1207.03(III): “It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s 

“[T]he ultimate criterion of whether a rejection is considered ‘new’ is whether appellants have had fair opportunity to react to the thrust of the rejection."  MPEP § 1207.03(a)(I) (quoting In re Kronig, 539 F.2d, 1300, 1302, 190 USPQ 425,  426 (CCPA 1976).  The final Office action provided a fair opportunity for Petitioner to respond to the Examiner’s position that the claims were directed to an abstract idea without significantly more.


Conclusion

In view of the above, Petitioner’s request filed on November 29, 2021 is DISMISSED.  


APPEAL FORWARDING FEE

37 CFR § 41.45(a) sets forth that the “Appellant in an application or ex parte  reexamination proceeding must pay the fee set forth in 37 CFR § 41.20(b)(4) within the later of two months from the date of either the examiner’s answer, or a decision refusing to grant a petition under 37 CFR § 1.181 of this chapter to designate a new grounds of rejection in an examiner’s answer.” As Petitioner has not paid the fee set forth in 37 CFR § 41.20(b)(4), the appeal forwarding fee must be paid within TWO MONTHS of the mailing of the instant petition decision to avoid abandonment.

Any inquiries related to this decision may be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.




/DEBORAH J REYNOLDS/Director of Art Unit 3600                                                                                                                                                                                                        ________________________
Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/KHF/ 1/18/2021